Citation Nr: 0023425	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  96-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for stomach disability.

2.  Entitlement to service connection for back disability.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a back disability and a chronic 
acquired psychiatric disability in December 1991 and informed 
the veteran of its decisions and of his right to appeal.  He 
did not appeal.  

In September 1994, the veteran applied to reopen claims for 
service connection for a back disability and a chronic 
acquired psychiatric disability.  In addition, he claimed 
service connection for stomach disability.  In May 1995, the 
RO denied all three claims as not well grounded, and the 
veteran appealed.  
 
Additional issues

During the course of this appeal, the veteran appears to have 
raised the matter of service connection for alcohol abuse.  
The RO has not considered this matter in connection with the 
matter currently on appeal.  

The Board notes in passing that Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Cf. 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301.

In light of the above, the veteran should contact the RO if 
he wishes to pursue any VA benefits in connection with his 
claimed alcohol abuse.

In May 1995, the RO increased the veteran's disability rating 
for a scar of the right cheek from noncompensable to 10 
percent, and denied an increased (compensable) rating for a 
left upper arm scar.  In March 1996, the veteran filed a 
Notice of Disagreement.  The RO issued the veteran a 
Statement of the Case on them in April 1996.  The veteran did 
not perfect appeals as to those determinations by submitting 
substantive appeals.  Accordingly, the Board has no 
jurisdiction over the RO's determinations.  
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302.  

In an August 2000 written brief presentation, although it is 
somewhat unclear, it appears that the veteran's 
representative may be raising claims of clear and 
unmistakable error in the December 1996 RO rating decision.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's currently diagnosed Barrett's 
esophagus (claimed as a stomach disability), which was first 
diagnosed in April 1995, and any incident of service origin, 
including the veteran's in-service treatment for digestive 
tract problems from April to September 1973.

2.  There is no competent medical evidence of record of a 
nexus between the veteran's currently diagnosed low back disc 
disability, which was first diagnosed in 1989, and any 
incident of service origin, including the veteran's 
in-service treatment for back problems in 1974.

3.  There is no competent medical evidence of record of a 
nexus between any current chronic acquired psychiatric 
disabilities which the veteran might have, which are shown no 
earlier than March 1991, and any incident of service origin, 
including the veteran's in-service treatment for personality 
disorder in February 1974.

CONCLUSIONS OF LAW

1.  The claim for service connection for stomach disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a chronic acquired 
psychiatric disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for stomach disability, 
back disability, and chronic acquired psychiatric disability.  
In the interest of clarity, law and regulations common to all 
three claims will be set forth first, followed by separate 
discussions of each claim.  

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.303 (1999).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim. 38 C.F.R. § 3.303(b) (1999).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1999).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Well grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Entitlement to service connection for stomach disability

Factual background

On service enlistment examination in September 1972, the 
veteran reported that he had an operation for pyloric 
stenosis.  Clinically, he had a healed right midline scar.  

A March 1973 service medical record indicates that the 
veteran complained of a cold and of stomach pains of one week 
duration, and that he stated that the abdominal pains started 
before a vaccination, that they felt like hunger pains, and 
that they would start in the mid abdomen and radiate to the 
chest.  Mylanta was prescribed.  An April 1973 service 
medical record indicates that the veteran had gastroenteritis 
at that time.  
  
A September 1973 service medical record indicates that the 
veteran complained of diarrhea for one week, and of nausea 
with vomiting.  The veteran stated that two prior episodes 
which he had had in boot camp had subsided on their own.  The 
impression was flu syndrome.  

On service discharge examination in December 1974, the 
veteran's abdomen was normal except for a four centimeter 
scar.  

There are no pertinent medical records for approximately the 
next twenty years.

An April 1995 VA medical record states that 
esophagogastroduodenoscopies were performed in April 1993 and 
April 1994, and that Barrett's mucosa was present on 
esophagogastroduodenoscopy in 1994.  The impression after 
examination was Barrett's esophagus, with symptoms 
controlled.  On VA esophagogastroduodenoscopy in June 1995, 
Barrett's esophagitis was diagnosed.  

A personal hearing was held at the RO in September 1996.  The 
veteran testified that he currently had Barrett's esophagitis 
with gastroesophageal reflux disease, and that it began in 
boot camp.  He testified that he did not have any post-
service treatment for gastrointestinal problems until 1989 or 
1990.

Analysis

As noted above, in order for the veteran's claim to be 
considered to be well grounded, there must be (1) evidence of 
a current disability; (2) evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service disease or injury 
and the veteran's current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

The first prong of the Caluza well groundedness test, a 
current disability, is met, as Barrett's esophagitis has been 
diagnosed.  The second prong of the Caluza well groundedness 
test is also arguably met, as the veteran was treated in 
service for gastrointestinal problems.  

The third prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record of a nexus between the veteran's Barrett's 
esophagitis, which was first shown in April 1995, and any 
incident of service origin, including the veteran's 
in-service gastroenteritis and flu syndrome.  

As noted above, under certain circumstances the "continuity 
of symptomatology" provision, 38 C.F.R. § 3.303(b) may to 
some extent serve to bridge the gap between service and 
current disability.  The Court has held in Savage v. Gober, 
10 Vet. App. 488, 497 (1997), that 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

In this case, the veteran appears to be claiming that there 
is a continuity of gastrointestinal symptomatology.  However, 
there is no medical evidence which demonstrates such claimed 
continuity of symptomatology after service.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  The first medical records 
date from the early to mid 1990s, approximately twenty years 
after the veteran left service, and the veteran himself has 
testified that he did not seek treatment until approximately 
fifteen years after service.

Moreover, and even more significantly, no medical nexus 
evidence has been presented.  See Savage, supra; see also 
Voerth v. West, 13 Vet. App. 117, 120 (1999).  In the absence 
of competent medical nexus evidence, the veteran's contention 
as to continuity of symptomatology fails.

The veteran has in essence indicated that he has a stomach 
disability which is related to service.  However, where the 
determinative issue involves either medical causation or 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran's 
statement that his current disability is related to service 
is not sufficient to make a claim well grounded, since a lay 
person is not competent to offer evidence requiring medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Because the veteran has not submitted competent evidence of a 
nexus between his in-service complaints and the current 
diagnosis of Barrett's esophagus, the Board concludes his 
claim of service connection a stomach condition is not well 
grounded and must be denied.   The Court has held that "[i]n 
the absence of competent medical evidence of a . . . . a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997) [citing 
Caluza].  Therefore, the third prong of the Caluza test is 
not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not presented a well-
grounded claim of entitlement to service connection for a 
stomach disability. The benefit sought on appeal is 
accordingly denied.

Entitlement to service connection for back disability

Factual background

A January 1974 service medical record shows that the veteran 
complained of low back pain.

A July 1974 service medical record shows complaints of 
chronic back pain for the previous year and a half.  
Clinically, the impression was lower back muscle spasm.  
During an orthopedic consultation in July 1974, the veteran 
reported complaints of back pain, but reported that the pain 
would "jump all around", from his upper back to his 
subscapular area.  Clinically, the veteran's examination was 
negative.  The impression was normal examination.

In November 1974, it was reported that the veteran had been 
in a motorcycle accident three days beforehand.  He 
complained of back pain and of left chest pain, and he stated 
that he had chronic back problems.  Parafon forte tablets 
were prescribed for chronic intermittent back ache.  

On service discharge examination in December 1974, the 
veteran reported a history of back strain and of taking 
Parafon forte as needed for pain.  Clinically, his spine and 
neurological status were normal.

There are no pertinent medical records for approximately 
fifteen years after service.

An April 1990 private medical record indicates that the 
veteran stated that in May 1989, he injured his back on the 
job, then missed work for several months and was treated by a 
chiropractor, and then in September 1989, the veteran was 
changing a tire on his van when he sustained an injury to the 
low back.  Past medical history was said to be 
noncontributory.  X-rays showed marked narrowing of the L5,S1 
interspace.  An MRI from December 1989 was said to reveal 
multiple herniated discs including at L4,5, and a large 
herniated disc at L5,S1.  The diagnosis was herniated lumbar 
discs at L4,5 and L5,S1.  

An August 1990 private medical record indicates that the 
veteran reported having an accident in September 1989 while 
he was changing a tire on his van.  He further reported that 
he had a previous back injury and he hurt himself again.  
After the examination, the veteran handed the physician a 
report of an MRI which had been performed in 1989, when the 
findings were felt to be compatible with multiple herniated 
discs including one at the L4-5 level and a large disc at the 
L5-S1 level.  A bulging disc was also noted at the L3-4 
level.  The impression was multiple herniated discs and 
associated lumbar radiculopathy.  

During the hearing which was held at the RO in September 
1996, the veteran stated that his back started hurting him in 
boot camp, and that it had hurt continuously from that point 
to the present.  He testified that after service, he did not 
have enough money to get treated and that he self-treated his 
back problem with alcohol.  He admitted that he denied having 
a back problem when he was hired by AMTRAK, because otherwise 
they would not have hired him.  He stated that he worked for 
AMTRAK until 1989, at which time his back went out while he 
was pushing filing cabinets.  

A November 1996 letter from AMTRAK indicates that the veteran 
had had an accident in January 1979, and that he had been 
paid $1050 due to 15 days of disability.  In May 1989, he had 
an accident causing back injury, for which he had been paid 
$6000 and been disabled for 30 days.  The veteran annotated 
one copy of the letter from AMTRAK, to explain that the 
January 1979 accident caused a back "reinjury".

Analysis

The veteran in essence claims that he has a back disability 
which had its onset in service, and that post-service back 
treatment was related to an alleged reinjury of a back 
disability which had its onset in service and continued after 
service.

The first prong of the Caluza well groundedness test, current 
disability, is met, as low back disc disease has been 
diagnosed.  The second prong of the Caluza well groundedness 
test is also arguably met, as the veteran was treated in 
service for back pain.

The third prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record of a nexus between the veteran's current low back disc 
disability, which was first diagnosed in 1990, and any 
incident of service origin, including the veteran's 
in-service back problems.  Indeed, the Board notes in passing 
that the April 1990 medical report indicated that the 
veteran's past history was "noncontributory".

The veteran has in essence stated that he had a back problem 
continuously from service to the present and that the 
documented injuries in 1989 merely represented a 
"reinjury".  The Board's comments with reference to Savage, 
McManaway, Voerth, Grottveit, Espiritu and Chelte, found on 
pages 8 and 9 above, are applicable to the resolution of this 
issue.  In short, the veteran has presented no medical 
evidence of continuity of symptomatology and no medical nexus 
evidence.  His own statements are not adequate to well ground 
the claim.  For these reasons, his claim fails and the 
benefit sought on appeal is denied.


Entitlement to service connection for psychiatric disability.

Factual background

In a report of medical history he signed in conjunction with 
his enlistment physical examination in September 1992, the 
veteran responded affirmatively to the questions concerning 
"depression or excessive worry" and "nervous trouble of 
any sort".  Examination was pertinently normal.

In February 1974, during service, the veteran was reported to 
have a history of aggressive behavior, and he reported an 
expression of homicidal intention.  The impression was 
aggressive personality.  He was referred to psychiatry for a 
consultation.

On psychiatric consultation in February 1974, it was noted 
that the veteran had been referred for aggressive behavior 
such as attacking his wife and friends, and since he had been 
expressing homicidal intentions.  He reported that for the 
past several months, he had had recurring episodes of violent 
and aggressive behavior.  He related these incidents to his 
general feeling of unhappiness and dissatisfaction with his 
duty assignment and his marriage.  He would have rage and 
then feel guilty afterwards.  He had been turned down for 
promotion, and he felt that petty officers and other 
individuals with whom he had worked in his previous command 
picked on him and made fun of him.  He also had repeatedly 
been turned down in his requests for schooling.  Almost all 
of his incidents of aggressive and violent behavior had 
occurred since the time he had been turned down for promotion 
and had appeared at a captain's mast for a series of military 
infractions.  

Clinically, there was no evidence of any psychotic process or 
thought disorder, or of organicity.  The veteran denied being 
depressed, although he felt "down in the dumps" following 
the times when he would lose his temper.  It was noted that 
the veteran's past history was significant for an extremely 
brutal father, and that the veteran himself had been cruel to 
his younger siblings before service.  

It was stated by the psychiatric examiner that the veteran's 
behavior pattern of physical violence and aggressiveness was 
not difficult to understand in light of the environmental 
situation in which he was reared.  Because the veteran would 
have rage and aggressiveness and then feel quite regretful 
and guilty afterwards, the examiner concluded that a 
diagnosis of explosive personality was most appropriate.  

On service discharge examination in December 1974, 
clinically, the veteran's psychiatric status was normal.  
There are no pertinent medical records for a number of years 
after service. 

A March 1991 VA hospital discharge summary indicates that the 
veteran had been admitted to a VA facility with complaints of 
increased irritability, difficulty in controlling his temper, 
and difficulty in controlling his physical aggression toward 
others.  Earlier in the year he had tried to choke his wife 
and he was having increasing violent episodes and ideation.  
The diagnoses were adjustment disorder with depressed mood 
and personality disorder.  Mood disorder was diagnosed on VA 
hospital discharge in April 1991.  

An August 1991 VA hospital discharge summary indicates that 
the veteran presented with complaints of poor sleep and 
dysphoric feelings, in reaction to the pending foreclosure of 
his house.  He was expressing a lot of anger and fear about 
losing control.  The veteran reported a long history of 
violence and temper outbursts, starting as a child.  The 
diagnoses were impulse control disorder and antisocial 
personality traits.  


An October 1995 VA medical record contains a diagnosis of 
adjustment reaction.  
A December 1995 VA medical record contains a diagnosis of 
personality disorder.
A March 1996 VA medical record contains a diagnosis of 
depression; and a history of a personality disorder.  

During the hearing which was held at the RO in September 
1996, the veteran attributed his depression to the way he was 
treated when he was in the military, and he stated that he 
had had depression in the military but that he did not know 
it at the time.  The veteran stated that the first time he 
had been treated after service was in 1989.  He stated that 
there were no records documenting depression for a number of 
years after service because he did not know that he could get 
treated by VA until many years after service, and because he 
could not afford private treatment.  His wife stated that he 
had abused her since service, and that the abuse started in 
service.  

Analysis

As noted above, the veteran is seeking service connection for 
a chronic acquired psychiatric disability.  He in essence 
contends that he currently has depression which had its onset 
in service and was misdiagnosed as a personality disorder.  
  
The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of a current acquired 
psychiatric disability, most recently the March 1996 
diagnosis of depression.  

The second prong of the Caluza well groundedness test is not 
met, because there is no evidence of an acquired psychiatric 
disability during service.  There is evidence of psychiatric 
symptomatology during service; however, this was attributed 
by the consulting psychiatrist to a diagnosed personality 
disorder.  Although the veteran may describe his psychiatric 
symptoms during service, he is not competent to attribute 
such symptomatology to a particular medical diagnosis.  See 
Espiritu, supra.    

The third prong of the Caluza well groundedness test is also 
not met as there is no competent medical evidence of record 
of a nexus between any current acquired psychiatric 
disability any incident of service origin, including the 
problems which the veteran was treated for in service in 
February 1974.  

The competent medical evidence identifies personality 
disorder in service, thereafter and presently.  However, as 
discussed above, service connection may not be granted for 
personality disorders.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1999).

The veteran claims that he was misdiagnosed with a 
personality disorder in service and that he instead should 
have been diagnosed with a depressive disorder at that time.  
However, there is no competent medical evidence of record 
opining this, and the veteran himself is incompetent to 
assert this.  See Espiritu, supra.  

In summary, for the reasons and bases discussed above, the 
Board concludes that the veteran's claim is not well 
grounded.  He benefit sought on appeal is accordingly denied.

Additional matters

Because the veteran's claims are not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to them.  38 U.S.C.A. § 5107(a).  VA's duty to 
assist depends upon the particular facts of the case, and the 
extent to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence 
which would further the claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  In this case, VA is not on notice of any 
known and existing evidence which would render the veteran's 
claims plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claims well grounded, such as competent medical 
opinions from physicians which opine that his current 
disabilities had their onset in, or were made chronically 
worse by, his service.

The Court has underscored that if the VA volunteers 
assistance in developing facts pertinent to a claim that is 
not well grounded, such action raises "grave questions of due 
process ... if there is apparent disparate treatment between 
claimants," between those who have met their initial burden 
of presenting a well grounded claim and those who have not.  
See Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); see also, 
in general, Morton v. West, 12 Vet. App. 477 (1999).

Finally, the Board is aware that two of the veteran's claims 
were previously denied in final RO decisions.  In the May 
1995 decision which forms the bases of this appeal, the RO 
found that the veteran's claims were not well grounded.  
Implicit in that finding was the determination that new and 
material evidence which was sufficient to reopen the claim 
had been submitted.  Cf. Winters v. West, 12 Vet. App. 203 
(1999), [after it has been determined that new and material 
evidence has been received to reopen a claim, the next step 
is for VA adjudicators to determine whether the claim as 
reopened is well grounded].  Assuming, arguendo, that the RO 
should have determined that new and material evidence had not 
been submitted, see 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, 
there has been no prejudice to the veteran, as he was 
adequate notice and opportunity to present his case, and his 
claims have been accorded at least the consideration they are 
entitled, if not more.  Cf. Edenfield v. Brown, 8 Vet. App. 
384, 391 (1995).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for stomach disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for back disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a chronic acquired psychiatric 
disability is denied.





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



